Citation Nr: 0833638	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  04-42 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a psychiatric 
disability.

3.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a July 2004 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Detroit, Michigan in which the RO 
denied the benefits sought on appeal.  The appellant, who had 
active service from February 1967 to April 1967, appealed 
that decision to the BVA.  Thereafter, the RO referred the 
case to the Board for appellate review.    
 
The Board remanded the case for further development in May 
2006.  Subsequent to the completion of this development, the 
case was returned to the Board for further review.  

In an October 2007 decision, the Board denied the appellant's 
claims of entitlement to service connection for (1) 
headaches, (2) a psychiatric disability and (3) a sleep 
disorder.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (the 
"Court").  In July 2008, the Court vacated and remanded the 
Board's October 2007 decision in light of a Joint Motion to 
Remand submitted by the parties. See July 2008 Joint Motion 
for Remand ("Joint Motion to Remand"); July 2008 Court 
order.  As such, the appeal has been returned to the Board 
for compliance with the instructions set forth in the July 
2008 Joint Motion to Remand.  

In light of the instructions set forth in the July 2008 Joint 
Motion for Remand and a September 2008 letter from the 
appellant's attorney requesting that this appeal be 
EXPEDITED, the Board REMANDS the appeal to the RO via the 
Appeals Management Center ("AMC") in Washington, DC.  VA 
will notify the appellant if further action is required on 
his part.



REMAND

A review of the record with respect to the appellant's claims 
of entitlement to service connection discloses a need for 
further development prior to final appellate review.  

In this regard, the Board observes that it denied the 
appellant's claims of entitlement to service connection for 
(1) headaches, (2) a psychiatric disability and (3) a sleep 
disorder in its October 2007 decision after reviewing all 
evidence of record, to include the appellant's service 
records, available post-service medical records and two 
uncontroverted VA examination reports dated in November 2006.  
In drafting its decision, the Board noted for the record that 
attempts to obtain the appellant's records from the United 
States Social Security Administration ("SSA") were 
unsuccessful, as SSA reported to VA that no medical records 
were available in the appellant's Social Security file. 
October 2007 BVA decision, p. 4.  As such, the Board 
concluded that there was no indication in the record that any 
additional evidence relevant to the appellant's service 
connection claims was available and not part of the claims 
file; and proceeded with a merits analysis of the claims. Id. 

In the July 2008 Joint Motion to Remand, VA's General Counsel 
and the appellant argued that the Board erred in issuing its 
October 2007 decision on the basis that the Board did not 
provide an adequate statement of reasons and bases for its 
conclusion that there was no indication in the record that 
any additional evidence relevant to the appellant's service 
connection claims was available and not part of the claims 
file. Joint Motion for Remand, p. 2.  Specifically, the 
parties asserted that the record on appeal indicated that 
"additional potentially relevant service personnel records, 
service military records (SMRs) and Social Security 
Administration (SSA) records may be available." Id.  

In terms of outstanding personnel records, the parties 
referred to an April 1967 service psychiatric examination 
report contained in the claims file that referenced a "full 
progress report" (not contained in the service file) 
prepared by the appellant's Company Commander in which the 
appellant was described as being "sad and depressed." Id., 
p. 3.  The parties asserted that the Company Commander's full 
progress report might possibly constitute evidence of an in-
service occurrence of the appellant's claimed disorders.  As 
such, they requested that the appellant's claims be remanded 
to the Board in order for VA to obtain this report or 
otherwise account for the appellant's complete service 
personnel record. Id.  

In terms of the appellant's service medical records, the 
parties argued that the records contained in the claims file 
were incomplete since it appears that the appellant spent 25 
days in the Naval Training Center infirmary at Great Lakes, 
Illinois during his short period of service; and while a 
synopsis of this treatment is contained in the appellant's 
service medical file, individual treatment records are not. 
Id., p. 4.  As such, the parties requested that the 
appellant's service connection claims on appeal be remanded 
in order for VA to obtain these records or otherwise account 
for the appellant's complete service medical records. Id.  

Lastly, the parties argued that even though the RO attempted 
to obtain the appellant's SSA records and was told that these 
records were not available as there were "no medical 
documents in [the appellant's] file," the fact that the 
appellant's June 1998 SSA determination letter of record 
references a May 1998 psychiatric report apparently prepared 
by doctor associated with SSA was an indication to the 
parties that SSA records pertaining to the appellant (1) 
existed at some point, (2) "may [still] be in existence" 
and (3) that the appellant's claims should be remanded in 
order for VA to make a follow-up request for these records. 
Id., pgs. 4-5.     

In its July 2008 order, the Court granted the parties Joint 
Motion to Remand and ordered that the Board comply with the 
instructions set forth therein.  Therefore, in compliance 
with the Court's July 2008 order, the Board remands this case 
to the RO for the purpose of attempting to obtain the service 
personnel records, service treatment records and SSA records 
referenced in the July 2008 Joint Motion to Remand.  In doing 
so, the Board notes once again that this appeal has been 
advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c); and that expedited handling of this appeal is 
requested. See also September 2008 letter from appellant's 
attorney. 


Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A and 5107, 
and in compliance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should undertake efforts to 
obtain any outstanding service personnel 
records and service treatment records 
pertaining to the appellant, to 
specifically include (a) the "progress 
report" apparently prepared by the 
appellant's Company Commander that is 
noted in the April 1967 service 
psychiatric examination report of record 
and (b) the appellant's individual 
treatment records for the 25 days he 
received treatment at the Naval Training 
Center infirmary at Great Lakes, 
Illinois.  The RO's efforts should 
include, but are not limited to, 
requesting assistance from the National 
Personnel Records Center ("NPRC"), the 
Naval Training Center infirmary at Great 
Lakes, Michigan and/or any other 
appropriate department or agency.  The 
RO should document its efforts to locate 
such records until it is reasonably 
certain that such records do not exist 
and/or cannot be located and that 
further efforts to obtain those records 
would be futile.  The appellant should 
be notified of the RO's attempts to 
locate these records, as well as any 
further actions to be taken.  


3.  The RO should contact the Social 
Security Administration and submit 
another request for copies of any and 
all evidence relied upon by that agency 
to determine that the appellant was 
disabled by Social Security 
Administration standards beginning in 
April 1998.  This follow-up request 
should specifically include a request 
for the May 1998 psychiatric report 
prepared by Dr. W. that is referenced 
in the June 1998 SSA determination 
letter contained in the claims file.  
Any records located by SSA should be 
associated with the claims file.     

4.  Lastly, if additional records are 
located in accordance with the 
instructions set forth above, the RO 
should refer the appellant's claims 
file to one or both of the November 
2006 VA examiners (or other qualified 
examiner or examiners) if determined 
necessary, in order to obtain addendum 
medical opinion(s) as to whether the 
new evidence associated with the claims 
file changes or modifies the medical 
opinion(s) of record.  The claims file 
must be made available to the 
examiner(s) for review and the 
examination report(s) should reflect 
that such review is accomplished.  A 
complete rationale for any updated 
opinion(s) offered should be provided.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the appellant and his attorney should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.


The purpose of this REMAND is to obtain additional 
development and to comply with a Court order; and the Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The appellant 
is free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current 
appeal. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the appellant unless he is notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



